UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 TYRELL WOODRUFF,

                Plaintiff,

         v.                                                Civil Action No. 16-1884 (RDM)

 UNITED STATES OF AMERICA,

                 Defendant.


                             MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Tyrell Woodruff’s motion requesting leave to file a

Third Amended Complaint. Dkt. 72. Woodruff, a former inmate at the Gilmer Federal

Correctional Institution (“FCI Gilmer”), brought this action against the United States pursuant to

the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671 et seq., seeking to recover damages for

injuries he sustained when another inmate attacked him with a knife in the prison’s recreation

yard. Dkt. 52. Woodruff alleges in his Second Amended Complaint that officials at FCI Gilmer

were negligent in failing to prevent the assailant from carrying the knife, failing to intervene in

the attack, and failing to promptly treat Woodruff’s wounds. Id. at 3–4 (2d Amd. Compl. ¶¶ 9,

11, 14–16). In a prior opinion, the Court dismissed some of Woodruff’s claims without

prejudice. Woodruff v. United States, No. 16-cv-1884, 2020 WL 3297233, at *11 (D.D.C. June

18, 2020). Woodruff’s pending motion seeks to cure deficiencies that the Court’s decision

identified in his Second Amended Complaint. Dkt. 72 at 5. The government opposes the motion

to amend on several grounds, including that the proposed amendments would delay the case,

would prejudice the government, and would be futile. Dkt. 73.

       For the reasons that follow, the Court will GRANT Woodruff’s motion to amend.
                                        I. BACKGROUND

       Woodruff alleges that as he entered the recreation yard at FCI Gilmer on January 13,

2015, he “noticed that there were no correctional officers at the turnstile entrance to the yard.”

Dkt. 52 at 2 (2d Amd. Compl. ¶ 8). As Woodruff walked through the recreation yard, another

inmate, whom Woodruff did not know, attacked him with a homemade knife. Id. at 3 (2d Amd.

Compl. ¶ 9). Wooduff sustained “a wound on [his] scalp that required about twelve sutures to

close,” plus “four or five additional puncture wounds, as well as abrasions on his head.” Id. (2d

Amd. Compl. ¶¶ 9, 12). He “lost a substantial amount of blood and believes that he went into

shock.” Id. (2d Amd. Compl. ¶ 12).

       Although his complaint contains only a single count, Woodruff alleges that FCI Gilmer’s

staff was negligent in at least three ways related to the attack. First, correctional officers failed

“to operate the turnstile at the entrance of the recreation yard” and thus “allowed prisoners,

including the assailant, to freely bring weapons onto the yard.” Id. at 4 (2d Amd. Compl. ¶ 16).

Second, officers assigned to supervise the recreation yard “paid no apparent attention to the long-

lasting and potentially deadly attack on [Woodruff], despite being in a position to see and hear

that attack.” Id. (2d Amd. Compl. ¶ 15). Finally, Woodruff alleges that “[i]t took about 20–25

minutes for correctional officers to respond to [Woodruff] following the attack,” and that officers

eventually responded and attended to his wounds only in the usual course of closing the yard at 4

p.m. Id. (2d Amd. Compl. ¶ 14). According to Woodruff, these failures proximately caused his

injuries, and he seeks $500,000 in damages. Id. at 6 (Prayer for Relief).

       Although the factual allegations are easily explained, the procedural history of this long-

running case is more complicated. Initially proceeding pro se, Woodruff filed suit against the

United States on September 20, 2016, alleging a single count of negligence under the FTCA.



                                                   2
Dkt. 1. Substantial motions practice followed. The United States first moved to transfer the case

to the Northern District of West Virginia, Dkt. 5, which the Court denied, Woodruff v. United

States, No. 16-cv-1884, 2017 WL 44318 (D.D.C. Jan. 3, 2017) (“Woodruff I”). The United

States then moved to dismiss for lack of jurisdiction on the ground that the challenged omissions

fell within the discretionary function exception to the FTCA’s waiver of sovereign immunity.

Dkt. 13. The Court rejected that motion as premature and granted Woodruff an opportunity to

conduct jurisdictional discovery. Woodruff v. United States, No. 16-cv-1884, 2017 WL 4286190

(D.D.C. Sept. 26, 2017) (“Woodruff II”).

       On February 12, 2018, Woodruff filed his first motion to amend, Dkt. 23, along with a

motion requesting the appointment of counsel, Dkt. 22. Woodruff sought to amend his

complaint to add claims against three to five unnamed correctional officers under Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971). The Court denied that motion, holding that the

proposed amendment would be futile, on the ground that the Court lacked personal jurisdiction

over the individual correctional officers. Woodruff v. United States, 310 F. Supp. 3d 54 (D.D.C.

2018) (“Woodruff III”). Thereafter, the Court appointed counsel for Woodruff, see Minute Order

(May 16, 2018), and Woodruff’s new counsel subsequently sought leave to amend his complaint

twice more. Woodruff’s second motion to amend sought leave to elaborate on the complaint’s

factual allegations, without adding any new claims for relief. Dkt. 38; Dkt. 38-3. The Court

granted the motion over the government’s opposition. See Minute Entry (Feb. 28, 2019).

Woodruff’s third motion to amend, which the government did not oppose, sought to make

several technical corrections to the First Amended Complaint, Dkt. 49; Dkt. 49-3, and the Court

granted that motion as well, Minute Order (May 3, 2019). That produced the currently operative

Second Amended Complaint. Dkt. 52.



                                                3
       The United States once again moved to dismiss, asserting the discretionary function

exception to the FTCA. Dkt. 53. That exception preserves the government’s sovereign

immunity against “[a]ny claim based upon an act or omission of an employee of the

[g]overnment . . . based upon the exercise or performance or the failure to exercise or perform a

discretionary function or duty on the part of a federal agency or an employee of the

[g]overnment, whether or not the discretion involved be abused.” 28 U.S.C. § 2680(a). In a

lengthy opinion, the Court granted in part and denied in part the motion to dismiss. Woodruff v.

United States, No. 16-cv-1884, 2020 WL 3297233 (D.D.C. June 18, 2020) (“Woodruff IV”). The

Court reached different conclusions as to each of the three allegedly negligent omissions of the

FCI Gilmer staff. With respect to Woodruff’s allegations about the understaffing of the turnstile,

the Court held that, at least at the motion to dismiss stage, Woodruff adequately alleged that the

staff had a non-discretionary duty to screen inmates entering the recreation yard, such that the

discretionary function exception did not necessarily apply. Id. at *5. The Court, accordingly,

denied the motion to dismiss as to that claim. Id.

       With respect to Woodruff’s claims related to the failure to intervene in the attack and

failure to provide prompt medical aid, however, the Court first concluded that the prison officers

had not violated any non-discretionary duty, based in part on the Court’s review of prison

guidelines known as “post orders.” Id. at *3–4. The Court noted that the post orders did create a

non-discretionary duty to report unusual activity, but Woodruff’s complaint was “silent on the

matter” of whether the officers violated a duty “immediately to report the assault.” Id. at *4.

Having determined that prison regulations did not impose a non-discretionary duty to intervene

in the attack or to provide faster medical assistance, the Court turned to an analysis of the Eighth

Amendment. If Woodruff had plausibly alleged an Eighth Amendment violation, then the



                                                 4
discretionary function exception would not apply, because “no government official enjoys

discretion to violate the Constitution.” Id. at *7. The Court held that Woodruff had plausibly

alleged an Eighth Amendment violation as to the failure to intervene and therefore denied the

motion to dismiss as to that argument. Id. at *8–9.

       But the Court reached the opposite result as to the failure to provide faster medical

treatment. Id. at *9. The Court found the medical treatment claim lacking because of several

gaps in Woodruff’s pleading:

       Woodruff’s complaint does not allege facts sufficient to conclude that the
       officers who were present had the required “subjective knowledge of
       [Woodruff’s] serious medical need[.]” [Baker v. District of Columbia, 326 F.3d
       1302, 1306 (D.C. Cir. 2003).] . . . He does, to be sure, allege that the officers
       were “close enough to . . . have heard [him] shouting and [to] see [him] being
       assaulted.” Dkt. 52 at 3 (2d Amd. Compl. ¶ 11). But the key question with
       respect to this claim is not whether the officers saw that he had been assaulted
       but, rather, whether Woodruff has alleged facts sufficient to support a plausible
       inference that the officers knew that he had suffered serious injuries or that he
       was “bleeding profusely.” Id. at 4 (2d Amd. Compl. ¶ 14). On this question, his
       complaint is silent. Plaintiff does not allege that the officers knew that he had
       gone into shock or that, if not attended to, he might do so. He does not allege
       that the officers knew that he was “experienc[ing] . . . great pain” or “emotional
       distress.” Id. at 5 (2d Amd. Compl. ¶ 20). And, most significantly, he does not
       allege that the officers observed that he had been stabbed or otherwise injured
       in the assault.

Woodruff IV, 2020 WL 3297233, at *10 (some alterations in original). The Court therefore

dismissed Woodruff’s delayed medical treatment claim without prejudice. Id. at *11.

       After the Court issued this decision, the case was set to enter discovery with respect to

the two remaining claims. Woodruff’s appointed counsel, however, expressed doubts about her

ability to handle the discovery process on her own. See Minute Entry (Aug. 3, 2020). The Court

therefore appointed additional counsel to assist in Woodruff’s representation. See Minute Order

(Aug. 14, 2020). With the assistance of new counsel, Woodruff now moves for leave to amend

his complaint once again. Dkt. 72. His proposed Third Amended Complaint seeks to address


                                                5
the flaws that the Court identified in Woodruff IV by adding additional factual allegations related

to the circumstances surrounding the attack. First, with respect to the failure-to-intervene claim,

Woodruff seeks to demonstrate the violation of a non-discretionary duty by alleging that “[a]ll

officers also failed to report the assault to the Control Center or to any other officer in a timely

manner, as is required by the operative Post Orders” and that, as a result, “no other officer

responded to the recreation yard to attend to [Woodruff’s] medical needs for a significant amount

of time.” Dkt. 72-1 at 3 (3d Amd. Compl. ¶ 11). The amended complaint also repleads the

delayed medical treatment claim, asserting that “officers would have also seen the assault and the

severity of [Woodruff]’s injuries by virtue of their proximity.” Id.

       Defendants opposes the motion to amend on several grounds. Dkt. 73. The motion is

now ripe for decision.

                                           II. ANALYSIS

       The Court “should freely give leave” to amend “when justice so requires.” Fed. R. Civ.

P. 15(a)(2). “But this does not mean that a motion for leave to amend must be granted as a

matter of course.” Woodruff III, 310 F. Supp. 3d at 56 (internal citation and quotation marks

omitted). Instead, a Court will consider whether “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party . . . , [or] futility of amendment” counsels against granting

leave to amend. Foman v. Davis, 371 U.S. 178, 182 (1962).

       The United States opposes Woodruff’s motion for leave to amend on several grounds.

First, it argues that Woodruff’s proposed amendments “pertain to a claim—the alleged delay in

providing medical treatment—that has been dismissed and thus no longer is part of this lawsuit.”

Dkt. 73 at 8. The United States acknowledges “that the Court dismissed the delayed medical



                                                  6
treatment claim without prejudice” but insists that Woodruff’s “recourse thus would be to file a

new lawsuit asserting the delayed medical treatment claim, which would be subject to all

available defenses, including the applicable statute of limitations.” Id. at 10.

       This argument fails to grasp the distinction between the dismissal of a complaint (or a

claim within that complaint) without prejudice and the dismissal of an entire action without

prejudice. See Ciralsky v. C.I.A., 355 F.3d 661, 666 (D.C. Cir. 2004). When an entire action is

dismissed without prejudice, that dismissal is without prejudice to refiling a separate lawsuit. Id.

But when only certain claims within a complaint are dismissed without prejudice, that dismissal

is without prejudice to amending the complaint to cure the deficiencies in the pleading of those

claims. Id. The dismissal of a single claim without prejudice thus does not require the filing of a

separate lawsuit to renew the dismissed claim. Rather, as Plaintiffs argue, the delayed medical

treatment claim was, “by operation of law, dismissed without prejudice to plaintiffs legitimate

attempt to cure the deficiencies the Court had identified” through an amended complaint.

Ghawanmeh v. Islamic Saudi Acad., 268 F.R.D. 108, 111 (D.D.C. 2010).

       A contrary rule would undermine the interests of judicial economy. That is, requiring the

filing of a new lawsuit anytime a single claim is dismissed without prejudice would lead to

multiple, duplicative lawsuits about the same controversy, wasting the resources of both the

parties and the courts. In the interests of efficiency and justice, this Court has therefore routinely

granted leave to amend after dismissing individual claims without prejudice. See, e.g., Fowler v.

District of Columbia, No. CV 18-634, 2020 WL 7014205, at *8 (D.D.C. Nov. 27, 2020); Lamb v.

Millennium Challenge Corp., No. 19-cv-589, 2020 WL 6484489, at *13 (D.D.C. Nov. 3, 2020);

Judd v. Serv. Employees Int’l Union, Local 32BJ, No. 19-cv-2925, 2020 WL 5702088, at *8

(D.D.C. Sept. 23, 2020).



                                                  7
       The same reasoning is fatal to the United States’ related argument that Woodruff

sacrificed his opportunity to amend his complaint because, in the lead up to Woodruff IV, he

opposed the motion to dismiss on the merits, rather than seeking leave to amend at that juncture.

Dkt. 73 at 8–9. For support, the United States quotes from a footnote in an opinion from Chief

Judge Howell for the proposition that “[w]hen a plaintiff elects to oppose a motion to dismiss on

the merits, the plaintiff assumes the risk that the court will grant the motion and the plaintiff’s

claims will be dismissed.” Nat’l Sec. Counselors v. C.I.A., 960 F. Supp. 2d 101, 136 n.11

(D.D.C. 2013). Having made that choice, “[a] plaintiff is not entitled simply to have its

proverbial cake and eat it too by first opposing a motion to dismiss on the merits (thereby forcing

the court to resolve the motion to dismiss), and then, upon losing the motion, amend its

complaint to correct the very deficiencies it refused to acknowledge previously.” Id. But,

crucially, the earlier partial dismissal at issue in that case had not been without prejudice. See

Nat’l Sec. Counselors v. C.I.A., 898 F. Supp. 2d 233, 290–91 (D.D.C. 2012), aff’d 969 F.3d 406

(D.C. Cir. 2020). The footnote is best read, then, as standing for the unremarkable proposition

that a plaintiff opposing a motion to dismiss risks that the Court will dismiss a claim with

prejudice, thus deciding the issue with finality. And, of course, when a plaintiff could have

easily amended her complaint to correct “minor technicalities” of which she had notice, but she

instead chooses to put the defendant and the Court to the burden of adjudicating a

straightforward motion to dismiss (and the Court then dismisses on the basis of those

technicalities), the resulting delay might weigh against later granting leave to amend. Nat’l Sec.

Counselors, 960 F. Supp. 2d at 136 n.11; see also 6 Charles Alan Wright et al., Federal Practice

& Procedure § 1488 (3d ed. 2013).




                                                  8
         This, however, is not such a case. Here, when the Court dismissed the delayed medical

treatment claim without prejudice, it did so based on its assessment of all of the circumstances

and with the possibility in mind that Woodruff might amend to cure the deficiencies in that

claim. If the Court had understood Woodruff to have forfeited his opportunity to amend by

opposing the motion to dismiss or had the Court believed that Woodruff should have moved to

amend before opposing the government’s motion, then the Court would have dismissed with

prejudice, rather than without. In any event, as the cases cited above demonstrate, the

overwhelming consensus in the caselaw is that the dismissal without prejudice of a claim does

not preclude a later motion to amend. See, e.g., Ciralsky, 355 F.3d at 666; Connecticut v. U.S.

Dep’t of the Interior, 363 F. Supp. 3d 45, 56–57 (D.D.C. 2019); Golden v. Mgmt. & Training

Corp., 266 F. Supp. 3d 277, 282 (D.D.C. 2017); M.K. v. Tenet, 216 F.R.D. 133, 138 (D.D.C.

2002).

         Nor has Woodruff been otherwise dilatory in moving to amend. To be sure, this is his

fourth motion to amend, and it is at least conceivable that he could have made these same

amendments before the Court’s opinion in Woodruff IV, perhaps in response to the arguments in

the United States’ motion to dismiss. But it was not until the Court issued its opinion in

Woodruff IV that Woodruff was given clear notice from the Court of the specific flaws in his

pleading that needed to be remedied. He filed the pending motion to amend roughly four months

after the Court issued its opinion in Woodruff IV and less than two months after the appointment

of new co-counsel. Especially in light of the rule that leave to amend should be “freely give[n],”

Fed. R. Civ. P. 15(a)(2), the relatively short delay between the issuance of the opinion in

Woodruff IV and the filing of the motion to amend was not so significant as to merit a denial of

the motion. Regardless, the D.C. Circuit has held that delay alone, without some attendant



                                                 9
prejudice, is generally an insufficient ground to deny a motion for leave to amend. See In re APA

Assessment Fee Litig., 766 F.3d 39, 56–57 (D.C. Cir. 2014) (“The district court may not deny

such a motion [to amend] based solely on timeliness unless the defendants can show undue

prejudice.”).

       The United States argues that it would be prejudiced by the filing of an amended

complaint in two ways. First, it would be forced to file another responsive pleading to the

amended complaint. Dkt. 73 at 10. But the filing of an amended complaint will almost always

require a defendant to file a new responsive pleading. If the mere need to respond to the

amended complaint were sufficient to show prejudice, courts could rarely if ever grant motions

for leave to amend. Second, the United States argues that granting leave to amend will delay the

case because the United States will likely respond with a motion to stay discovery. Id. But

discovery is now almost complete, and, in any event, whether the United States moves to stay

discovery is entirely within its own control. Because the proposed amendments are so closely

related to the two claims that the Court has already permitted to proceed to discovery, moreover,

the Court sees no reason that the filing of the Third Amended Complaint would necessarily

expand either the scope of discovery or the length of time required to complete it. If the United

States needs additional discovery in light of the amendment, however, it can ask for a short

extension of the existing schedule.

       Finally, the United States argues that the proposed amendment would be futile with

respect to Woodruff’s attempt to add a claim challenging the failure to report the attack. Dkt. 73

at 11. In Woodruff IV, the Court raised the possibility that the prison’s regulations may have

created a non-discretionary duty to “report [the attack] without delay.” Woodruff IV, 2020 WL

3297233, at *4. But the United States argues that a failure to report is irrelevant to Woodruff’s



                                                10
injuries because, even if the attack had been reported more promptly, the Court has already held

that prison officials did not have any non-discretionary duty to intervene in the attack. Dkt. 73 at

11; see Woodruff IV, 2020 WL 3297233, at *4. In an exercise of the Court’s discretion, the

Court will allow Woodruff to amend, and, in lieu of addressing the United States’ arguments

regarding this failure-to-report claim on the merits through the framework of futility, the Court

will permit the United States to address this additional claim in a motion to dismiss Woodruff’s

new complaint. This approach has several benefits. First, it will allow the parties to brief the

alleged deficiencies in Woodruff’s claims more comprehensively. Second, it will avoid the

possibility that the Court will need to address the same merits arguments twice, first in the

context of the motion to amend the complaint and then later in the context of the motion to

dismiss.

                                       III. CONCLUSION

       For the foregoing reasons, it is hereby ORDERED that Woodruff’s motion to amend,

Dkt. 72, is GRANTED. The United States may, however, renew its futility argument in the

context of a motion to dismiss the Third Amended Complaint (or, if the government prefers, in a

combined motion for judgment on the pleadings and/or for summary judgment, following the

close of discovery).

       SO ORDERED.

                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge

Date: March 10, 2021




                                                11